We stated in the foregoing opinion in this case that it was conceded by the learned counsel for appellant that the title of the Act 57 of 1924, amending section 8 of the Act 39 of 1921, would be a sufficient title if the title of the original act of 1921 would be an appropriate title for the act as amended. We were mistaken in our belief that the point was conceded. The proposition itself, however, is correct, though not conceded.
It is said, in appellant's petition for rehearing, that we did not decide the question whether it was necessary for the title of an amending statute to indicate just what the amendment was that was made by the statute. Our answer is that it was not necessary that the title of the amending act should specify what the amendment was. State v. Mayfield, 147 La. 994, 86 So. 421, and State v. Bolyston, 138 La. 21, 69 So. 860, are not authority to the contrary.
Rehearing denied.